Citation Nr: 0722708	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dorsal lumbar 
strain with degenerative disc disease claimed as residuals 
from a back injury.  

2.  Entitlement to service connection for the residuals of an 
injury to the left and right hip.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical segment of the spine as residuals 
from a neck injury.

4.  Entitlement to service connection for the residuals of an 
injury to the left and right arm.

5.  Entitlement to service connection for the residuals of an 
injury to the left and right shoulder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia, that denied entitlement to the 
benefit sought.  It is noted that the Huntington RO issued 
the rating action; however, the veteran resides in Ohio and 
the claim has since been transferred to the Cleveland RO for 
further processing.  The veteran provided testimony before 
the undersigned Veterans Law Judge via a video conference 
hearing in May 2007.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

While the veteran was in service, he was involved in a 
motorcycle accident in October 1965.  He received treatment 
and then returned to full duty.  He remained on active duty 
for approximately one more year.  

The veteran applied for benefits in December 2003.  Following 
his submission for benefits, he underwent a VA examination in 
March 2004.  The examiner reviewed the veteran's claim folder 
and provided a partial opinion with respect to the claim 
involving the veteran's spine.  However, opinions were not 
given with respect to the veteran's other claimed 
disabilities and disorders.  Thereafter, the veteran's 
private physician provided an undated letter stating that 
there was a possibility that all of the veteran's claimed 
physical complaints were related to his inservice motorcycle 
accident.  The doctor did not provide any additional 
information or records that would have corroborated his 
opinion.  

Because a VA medical expert has not had an opportunity to 
comment on the statement provided by the veteran's physician, 
it is the opinion of the Board that the claim should be 
returned to the RO/AMC for additional medical testing and 
evaluation.  That is, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  The VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment along with the veteran's complete post-service 
medical records so that the disability evaluation will be a 
fully informed one should be accomplished in regards to the 
appellant's claim for service connection.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  



Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since he was 
released from active duty, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should specifically 
obtain the veteran's clinical treatment 
records from the doctors who have treated 
him for the disabilities at issue.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

2.  Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO 
should arrange for the veteran to be 
examined by an appropriate specialist, 
who has not previously examined him.  
This examination should be accomplished 
so that a determination may be made as to 
the etiology of any found disabilities 
related to the spine, hips, arms, and 
shoulders.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.

Based on a review of the claims file and 
the examination findings, the examiner 
should indicate whether it is at least as 
likely as not that any found disability 
was caused by or the result of the 
veteran's military service including the 
motorcycle accident that occurred during 
the veteran's service.  The examiner 
should provide a complete rationale for 
all conclusions reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner must 
specifically comment on the undated 
opinion provided by the veteran's private 
physician that hypothesized that the 
veteran's claimed disabilities are the 
result of the inservice motorcycle 
accident.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



